Citation Nr: 1106775	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-32 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of smashed 
third finger of the right hand.

2.  Entitlement to service connection for a lower back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to October 
1963.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In December 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Portland, Oregon RO.  A 
transcript of the hearing is of record.

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The evidence of record is at least in equipoise that the Veteran 
incurred an injury to the third finger of the right hand during 
military service with a continuity of symptomatology since 
military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, residuals 
of a smashed third finger of the right hand were incurred during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2010). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  In this case, the Board is granting in full the 
benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.  

II.  Merits of the Claim for Service Connection

The Veteran filed a service connection claim for residuals of an 
injury to the third finger of the right hand.  He contends that 
he has had problems, including pain, numbness and disfigurement 
ever since he injured the finger during military service. 

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2010).  For the showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2010).

In general, to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such determination is 
based on an analysis of all the evidence of record and evaluation 
of its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Hickson element is through a demonstration 
of continuity of symptomatology.   Barr v. Nicholson, 21 Vet. 
App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; 38 
C.F.R. § 3.303(b).  

A review of the Veteran's service treatment records shows that 
the Veteran sought treatment for an injury to his third finger on 
his right hand.  A May 1963 treatment record shows that the 
Veteran's right third finger was evaluated and he was sent to 
have an x-ray of his finger.  X-rays were negative and no bone 
pathology was noted.  The first evidence of any complaints of a 
residual disability due to the injury of the finger was when the 
Veteran filed his claim in December 2006. 

The Board notes that the Veteran testified that he injured his 
third finger on the right hand in service describing that the 
meat peeled away from the bone when he was working on an engine.  
Hearing Transcript at 10-11.  He noted that it caused problems 
with his nerves in the finger and he still has problems now.  Id. 
at 11.  During the hearing, the Veteran also showed that the 
injury caused his finger to flatten out.  Id. at 12.  He 
testified that he has had problems with pain and numbness in that 
finger and at times it has caused him problems when he was 
working.  Id. at 13.  

The Veteran is competent to report continuity of symptoms of 
pain, numbness and deformity in his finger since military 
service.  See Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993) 
(lay witnesses are competent to provide testimony of post-service 
continuous symptoms of numbness and tingling that may be 
sufficient to substantiate a claim of service connection); 
Cartright v. Derwinski, 2 Vet. App. 24, 25-26 (1991) (veteran is 
competent to report continuous symptoms after service).  In 
addition, there is nothing in the record that would indicate that 
the Veteran's statements are not credible.  Accordingly, the 
Board finds the lay statements regarding continuity of symptoms 
since military service are competent and credible.

Based on the evidence discussed above and resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
residuals, including pain, numbness and deformity of a smashed 
third finger of the right hand are related to active military 
service.  Thus, entitlement to service connection for residuals 
of smashed third finger of the right hand is warranted.


ORDER

Entitlement to service connection for residuals of smashed third 
finger of the right hand is granted.


REMAND

After a review of the record, the Board finds that further 
development of the remaining claim on appeal is necessary prior 
to adjudication of the claim.

In March 2007, the Veteran informed VA that he receives medical 
treatment for his back disorder at the Eugene, Oregon VA clinic 
and the VA Medical Center in Roseburg, Oregon.  The claims file 
does not contain any VA treatment records.  Thus, the Board finds 
that a remand is necessary in order to obtain these records.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain any 
outstanding VA treatment records related 
to a low back disorder from the Eugene, 
Oregon VA clinic and the Roseburg, Oregon 
VAMC.  If the records are not available, 
obtain written confirmation of that fact.  
If after the above steps have been taken 
and VA concludes that it is reasonably 
certain that further efforts to obtain the 
records would be futile, VA will provide 
the Veteran with notice of that fact as 
required under 38 U.S.C.A. § 5103A(b)(2) 
and 38 C.F.R. § 3.159(e) and allow an 
appropriate period of time for the Veteran 
to respond. The notice must contain the 
identity of the records VA was unable to 
obtain, an explanation of the efforts VA 
made to obtain the records, a description 
of any further action VA will take 
regarding the claim and a notice that the 
Veteran is ultimately responsible for 
providing the evidence.

2.	Upon completion of the foregoing, the RO 
should readjudicate the Veteran's claim of 
entitlement to service connection for a 
low back disorder, based on a review of 
the entire evidentiary record.  If the 
benefits sought on appeal remains denied, 
the RO should provide the Veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond thereto.  Thereafter, subject 
to current appellate procedure, the case 
should be returned to the Board for 
further consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


